Title: To George Washington from Thomas Durie, 2 November 1781
From: Durie, Thomas
To: Washington, George


                  
                     Sir
                     Camp near York Town November 2d 1781
                  
                  Agreably to your Excellency’s directions, I have the honor to inform you that the persons named in Governor Lee’s Letter, are not on my list of Paroles, or any such characters reported to me by the Town Major.  On making inquiry of some individuals respecting them, I was inform’d a Mr French was with the British Army at Portsmouth, but went from thence to Charles Town, Just before the evacuation of that post.  I have the honor to be Your Excellency’s Mo. Obed. & Mo. Hum. Servt
                  
                     T. Durie
                     Dr Com. Prisrs
                  
               